Citation Nr: 1025012	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture 
of the fifth metacarpal of the right hand (right hand 
disability).  

2.  Entitlement to service connection for Wolff-Parkinson-White 
syndrome (WPW).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to service connection for WPW is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has no 
current disability of the right hand.


CONCLUSION OF LAW

The criteria for service connection for a right hand disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2005. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained a medical opinion as to the presence of a 
right hand disability, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131. 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If there is no evidence of a chronic 
condition during service, or an applicable presumption period, 
then a showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the claimant 
currently has a claimed disability.  Absent proof of a present 
disability, there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

Although the Veteran may testify as to symptoms he perceives to 
be manifestations of a disability, the questions of whether a 
chronic disability is currently present and related to service 
require medical knowledge and must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service treatment records note that the Veteran sustained a right 
hand injury in August 1999, and an X-ray of the Veteran's right 
hand dated on September 2, 1999 revealed a possible nondisplaced 
fracture of the distal metacarpal, and that a repeat X-ray in 7 
to 10 days would confirm the presence of an occult injury.  A 
follow up X-ray on September 9, 1999, revealed no radiographic 
evidence of fracture, and that the questionable ill-defined 
lucency previously noted more likely represented a nutrient 
vessel.  

A VA examination was conducted in August 2005.  The examiner 
stated that the Veteran had full range of motion of the right 
fifth finger, and that repetitive effort of the right fifth 
metacarpophalangeal joint did not produce fatigue, weakness, or 
lack of endurance.  The diagnosis was no disability of the fifth 
metacarpal.  

There is no evidence of record that the Veteran's inservice right 
hand injury or any incident of service resulted in a current, 
chronic disability.  See Sanchez-Benitez, Gilpin, supra..

The Veteran genuinely believes that he has a current disability 
of the right hand.  The Veteran is competent to comment on his 
symptoms.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the presence of a right hand disability 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it is 
far outweighed by the medical evidence of record which includes a 
service treatment record clearly stating that he did not incur a 
fracture, and the detailed opinion provided by the VA medical 
professional who reviewed the Veteran's claims file, found no 
disability present, and provided the reasons for his opinion.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for residuals of a fracture of 
the fifth metacarpal of the right hand (right hand disability) is 
denied.  


REMAND

The duty to assist requires that VA make reasonable efforts to 
obtain relevant records that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 38 
C.F.R. § 3.159(c).  

The Veteran's service treatment records in November 1998 note 
that he developed sudden onset rapid palpitations associated with 
dizziness; was diagnosed with WPW; and underwent destruction of 
the abnormal electrical pathway by radiofrequency catheter 
ablation.  

On VA examination conducted in August 2005, the Veteran stated 
that he no longer had cardiac arrhythmias.  The examiner noted 
that an electrocardiogram (ECG) is now normal.  No cardiovascular 
disability was diagnosed.  

The Veteran's representative pointed out that the ECG report is 
not contained in the Veteran's claims file.  This report must be 
obtained prior to a resolution of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's ECG report 
conducted in August 2005 at the VA medical 
facility at Puget Sound, Washington, which 
is not currently of record. 

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


